EXHIBIT 10.7
 
TERRA NOVA MINERALS INC.
837 West Hastings Street, Suite 408
Vancouver, BC V6C 3N6
 
Private and Confidential
 
March 19, 2012


Holloman Energy Corporation
333 North Sam Houston Parkway East
Suite 600
Houston, TX 77024
USA


Attention:          Mark Stevenson, President and CEO
 
Re:           Earn-In Respecting PEL 112 and PEL 444
 
Dear Sir:
 
This letter (the “LOI”) sets out our intention to complete a transaction (the
“Transaction”) between Terra Nova Minerals Inc. (“Terra Nova”) and Holloman
Energy Corporation (“Holloman”) through which Terra Nova will have the right to
earn a 55% working interest (the “Farm-In Interest”) in two onshore Petroleum
Exploration Licenses (individually a “License” or jointly the  “Licenses”)
located on the western flank of the Cooper Basin in the State of South
Australia, Australia, namely PEL 112 (comprised of 2,196 square kilometers) and
PEL 444 (comprised of 2,358 square kilometers), on the terms and conditions set
forth herein. Terra Nova and Holloman are to be known individually as a “Party”
and jointly as the “Parties” under this LOI.
 
The Transaction is expressly subject to:
 
(a)
a due diligence review by each Party of the other Party, including such other
Party’s business, operations, properties and title thereto;

 
(b)
the negotiation, execution and delivery of a definitive earn-in agreement for
the Transaction (the “Definitive Agreement”) among the Parties;

 
(c)
the approval of the Transaction by the board of directors of each of the
Parties;

 
(d)
the pro-rata working interest participation in the Transaction by
Australian-Canadian Oil Royalties Ltd. and Eli Sakhai, each of whom are current
owners of a 16.67% interest in the Licenses;

 
(e)
the approval of the Transaction by the TSX Venture Exchange (the “Exchange”) or
any other stock exchange or regulatory body applicable having jurisdiction or
authority over either of the Parties.

 
 
 

--------------------------------------------------------------------------------

 
 
1.
Non-Refundable Fee and Shares

 
1.1 On execution of this LOI, Terra Nova shall pay to Holloman an initial,
non-refundable fee (the “Fee”) in the amount of USD$100,000, which Fee shall not
be repayable or repaid by Holloman to Terra Nova under any circumstances.
 
1.2 Within ten Business Days of the effective date of the Definitive Agreement,
Terra Nova shall issue to Holloman 1,000,000 common shares (the “Shares”) of
Terra Nova, it being acknowledged and agreed that such Shares will be subject to
a hold period of four months and a day in accordance with the policies of the
Exchange and applicable securities laws.
 
2.  
Transaction

 
2.1      The Parties will only be legally bound to complete the Transaction upon
execution of the Definitive Agreement incorporating the terms and conditions of
this LOI.  The Parties agree to negotiate the Definitive Agreement in good faith
with the goal of executing the Definitive Agreement within 30 days of the date
of execution of this LOI.  The Parties further acknowledge that the Definitive
Agreement will incorporate the principal terms of the Transaction contemplated
herein and will also contain customary provisions typical for transactions and
agreements of this type, including but not limited to a standard right of first
refusal for any future disposition of an interest by a Party in the
Licenses.  The principal terms of the Transaction under which Terra Nova will
have the right to earn the Farm-In Interest in each of PEL 112 and PEL 444 are
as follows:
 
1. Seismic Earning Obligations:
 
(a)
Within 15 days from the execution of this LOI, Terra Nova shall pay into the
trust account of Holloman’s solicitors USD$250,000, which, upon execution of the
Definitive Agreement, will be transferred to Holloman for its unrestricted use.
In the event a Definitive Agreement is not executed between the Parties, such
amount will be refunded to Terra Nova;

 
(b)
Within 15 days from the execution of this LOI, Terra Nova shall pay into the
trust account of such solicitors as may be selected by the mutual consent of the
Parties AUD$4,000,000 which, upon the execution of the Definitive Agreement,
will be used by Terra Nova in the completion of a seismic acquisition program,
including work area clearance and seismic interpretation, on both PEL 112 and
PEL 444 (the “Initial Seismic Program”). At a minimum, the scope of the Initial
Seismic Work Program shall be sufficient to cover the seismic acquisition
requirements for both Licenses as set forth in their respective license
conditions.  In the event a Definitive Agreement is not executed between the
Parties, such amount will be refunded to Terra Nova;

 
(c)
On or before May 1, 2012, Terra Nova shall pay into the trust account of such
solicitors as may be selected by the mutual consent of the Parties, AUD$700,000
for use by Terra Nova to complete the Initial Seismic Program.

 
 
2

--------------------------------------------------------------------------------

 
 
The earning obligations listed in Articles 2.1(a) to 2.1(c) are collectively
referred to as the “Seismic Earning Obligations”. Seismic data obtained during
performance of the Seismic Earning Obligations shall be the property of all
Parties to be held in working interest percentages calculated as though Terra
Nova had successfully completed its Seismic Earning Obligations and Drilling
Obligations.
 
In the event Terra Nova’s costs to complete the Seismic Earning Obligations is
less than the amounts escrowed in Articles 2.1(b) and 2.1(c), such excess
escrowed funds shall continue in escrow for use in the pursuit of whatever
exploration activities upon the Licenses as may be agreed by the Parties, until
June 13, 2013.
 
Upon final funding of the Seismic Earning Obligations for a License, Holloman
agrees to transfer to Terra Nova, and register in its favour, a 20% working
interest in such License (the “Seismic Working Interest”). Terra Nova shall hold
the Seismic Working Interest on each License in trust and for the sole benefit
of Holloman until the seismic program for that License is complete. For greater
clarity, the Seismic Working Interest shall be earned by Terra Nova on a License
by License basis such that the completion of a seismic program on PEL 444 shall
earn Terra Nova its Seismic Working Interest in PEL 444 and completion of a
seismic program on PEL 112 shall earn Terra Nova its Seismic Working Interest in
PEL 112.
 
During such period that Terra Nova holds the Seismic Working Interest on either
License for the benefit of Holloman, Terra Nova shall indemnify and save
harmless Holloman from and against all actions, claims, demands, losses,
damages, costs and expenses (including all legal and other professional charges
on a full solicitor/client indemnity basis) and other liability whatsoever which
may be incurred, suffered or sustained by Holloman in connection with any act or
omission of Terra Nova in connection with the Licenses.
 
Earning Obligations - Drilling
 
(d)  
On or before November 1, 2012, Terra Nova shall pay into the trust account of
such solicitors as may be selected by the mutual consent of the Parties,
AUD$4,500,000, which will be used by Terra Nova to conduct a three (3) well
drill program on the Licenses (the “Initial Drilling Program”). Well locations
drilled during the Initial Drilling Program shall be selected by Terra Nova
except that at a minimum of one well must be drilled on each of the
Licenses.  In connection with the Initial Drilling Program, Terra Nova shall
solely fund dry-hole costs of the three wells. In the event Initial Drilling
Program dry-hole costs exceed an aggregate amount of AUD$4,500,000, such excess
cost shall be borne solely by Terra Nova. In the event any well drilled as part
of the Initial Drilling Program shall test positively for commercially viable
production of oil or gas, Terra Nova shall pay 50% of the total aggregate
completion costs respecting such well(s) and the current working interest
holders shall pay 50% of the total aggregate completion costs respecting such
well(s) in accordance with their respective current working interests.

 
(e)  
At the option of Terra Nova, on or before March 1, 2013, Terra Nova may pay into
the trust account of such solicitors as may be selected by the mutual consent of
the Parties, AUD$4,500,000, which will be used by Terra Nova to conduct an
additional three (3) well drill program on the Licenses (the “Optional Drilling
Program”). Well locations drilled during the Optional Drilling Program shall be
selected by Terra Nova except that at a minimum of one well must be drilled on
each of the Licenses.  In connection with the Optional Drilling Program, Terra
Nova shall solely fund (up to an aggregate amount of AUD$4,500,000) dry-hole
costs of the three wells. In the event any well drilled as part of the Optional
Drilling Program shall test positively for commercially viable production of oil
or gas, Terra Nova shall pay 50% of the total aggregate completion costs
respecting such well(s) and the current working interest holders shall pay 50%
of the total aggregate completion costs respecting such well(s) in accordance
with their respective current working interests.

 
 
3

--------------------------------------------------------------------------------

 
 
The earning obligations listed in Articles 2.1(d) to 2.1(e) are collectively
referred to as the “Drilling Obligations”.
 
Upon drilling and abandonment or completion of each well constituting the
Initial Drilling Program, Terra Nova shall be deemed to have earned an
additional 5.8333% working interest (a total 17.5% working interest in the event
the entire Initial Drilling Program is completed)  in each of the Licenses (the
“Initial Well Working Interests”). Upon completion of the Initial Drilling
Program, or in the event Terra Nova fails to complete the Initial Drilling
Program on or before June 1, 2013, Holloman agrees to transfer to Terra Nova,
and register in its favour a working interest percentage equal to the total of
the Initial Well Working Interests earned during the Initial Drilling Program.
 
Upon drilling and abandonment completion of each well constituting the Optional
Drilling Program, Terra Nova shall be deemed to have earned an additional
5.8333% working interest (a 17.5% working interest in the event the entire
Optional Drilling Program is completed)  in each of the Licenses (the “Optional
Well Working Interests”). Upon completion of the Optional Drilling Program, or
in the event Terra Nova fails, or determines not to complete the Optional
Drilling Program on or before June 1, 2014, Holloman agrees to transfer to Terra
Nova, and register in its favour a working interest percentage equal to the
total of the Optional Well Working Interests earned during the Optional Drilling
Program.
 
Holloman shall hold the Initial Well Working Interests and Optional Well Working
Interests on each License in trust and for the sole benefit of Terra Nova until
the applicable drilling program is completed or terminated. During such period
Holloman shall indemnify and save harmless Terra Nova from and against all
actions, claims, demands, losses, damages, costs and expenses (including all
legal and other professional charges on a full solicitor/client indemnity basis)
and other liability whatsoever which may be incurred, suffered or sustained by
Terra Nova in connection with any act or omission of Holloman in connection with
the Licenses.
 
2.2      Terra Nova, shall act as Operator with respect to all seismic and
drilling work contemplated by this LOI.
 
2.3      Unless specifically agreed otherwise, amounts if any, incurred in
relation to the Licenses in excess of the Terra Nova Seismic Earning Obligations
and Drilling Obligations during the earning period related to production,
seismic work area clearance, the Initial Seismic Program, the Initial Drilling
Program and the Optional Drilling Program, shall be borne by Terra Nova and the
current working interest holders in accordance with their working interest
percentages calculated as though Terra Nova had successfully completed its
Seismic Earning Obligations and Drilling Obligations.
 
2.4      In the event any well drilled in connection with the Initial Drilling
Program or Optional Drilling Program is a commercially viable producer of
petroleum substances (a “Successful Well”), Terra Nova shall be entitled to a
preferential recovery of its dry-hole costs relating to that Successful Well (a
“Successful Well Cost Recovery”). Successful Well Cost Recovery payments to
Terra Nova shall be calculated as eighty (80%) percent of net revenues accruing
to  Holloman’s then working interest in all petroleum substances produced and
sold from such Successful Well (“Net Revenues”). Successful Well Cost Recovery
payments shall be paid on a Successful Well by Successful Well basis until
either:
 
(a)
Such Successful Well has ceased production and is subsequently abandoned; or

 
(b)
Terra Nova has recovered its entire dry hole costs related to such Successful
Well.

 
 
4

--------------------------------------------------------------------------------

 
 
For the purposes of Successful Well Cost Recovery, Net Revenues shall be gross
oil and gas sales from a Successful Well net of:
 
(a)
Permit rentals and maintenance cost,

 
(b)
Royalties payable to the Australian government, aboriginal peoples and any other
third parties,

 
(c)
Taxes (including current production or severance taxes and prospective taxes but
excluding any Petroleum Resource Rent Tax), except any taxes based upon the
Company’s net income,

 
(d)
Successful Well operating and transportation expenses,

 
(e)
The costs of replacing or repairing any equipment related to the Successful
Well,

 
(f)
Environmental remedial and land restoration costs, and

 
(g)
All regulatory compliance costs related to the Successful Well.

 
Net Revenue shall not, in any event, be calculated upon any oil, gas, casinghead
gas or other hydrocarbon substances used for operating, development or
production purposes upon the permits or unavoidably lost; and no Net Revenue
shall be calculated upon gas used for repressuring or recycling operations or
pressure maintenance operations benefiting the permits.
 
2.5      The Parties shall negotiate the terms and conditions of the Definitive
Agreement and, in good faith determine the structure that would be most
beneficial to each of the Parties, taking into account various securities, tax
and operating considerations.
 
2.6      Subsequent to the execution of the Definitive Agreement, Holloman may
nominate a mutually acceptable candidate for a seat on the board of directors of
Terra Nova which upon qualification by the current members of the Terra Nova
board and approval of the Exchange shall be appointed to hold office until
successors are elected. It is expected that the candidate shall have the
experience and qualifications required to act as a public company director.
 
 
5

--------------------------------------------------------------------------------

 
 
3.  
Confidentiality

 
3.1      Each Party acknowledges that it will be providing to the other
information that is non-public, confidential, and proprietary in nature and
agrees (along with its affiliates, representatives, agents and employees) to
keep such information confidential and will not, except as otherwise provided
below, disclose such information or use such information for any purpose other
than for the evaluation and consummation of the Transaction.  This section 3.1
will not apply to information that:
 
(a)
becomes generally available to the public absent any breach of section 3.1;

 
(b)
was available on a non-confidential basis to a Party prior to its disclosure
pursuant to this LOI; or

 
(c)
becomes available on a non-confidential basis from a third party who is not
bound to keep such information confidential.

 
3.2      Each Party agrees that it will not make any public disclosure of the
existence of this LOI or of any of its terms without first advising the other
Party and obtaining consent of such other Party to the proposed disclosure,
unless such disclosure is required by applicable law or regulation, in which
event the Party contemplating disclosure will inform the other Party of the form
and content of such disclosure.
 
3.3      The Parties agree that immediately upon any discontinuance of
activities by either Party which result in the Transaction not being
consummated, it will forthwith return to the other all confidential information
of such other Party, if requested to do so.
 
4.  
Access

 
3. 4.1                       Prior to the execution of the Definitive Agreement,
each of the Parties and its representatives will provide the other party with:
 
(a)
such information (including copies of documents) as either Party may reasonably
request; and

 
(b)
access to its financial records, geological data, claim information, facilities
and personnel as the other Party may reasonably request.

 
5.  
Consents and Approvals

 
5.1      The Transaction will be conditional upon each of the Parties obtaining
all required consents and approvals required for the Transaction as set forth in
this LOI.
 
6.  
Expenses

 
6.1      Except as may be set forth in this LOI, each of the Parties will bear
its own respective costs and expenses associated with the Transaction.
 
 
6

--------------------------------------------------------------------------------

 
 
7.  
Right to Terminate

 
7.1      This LOI may be terminated by either Party:
 
(a)
if the Definitive Agreement is not executed within a reasonable period which
shall not be less than 60 days from the execution of this LOI, unless such time
period is extended by the Parties;

 
(b)
if Terra Nova determines, acting reasonably, that the Transaction is not in its
best interests; or

 
(c)
if Holloman determines, acting reasonably, that the Transaction is not in its
best interests.

 
8.  
Binding Effect

 
8.1      Except for section 1.1 (Non-Refundable Fee and Shares), section 3
(Confidentiality), section 4 (Access), section 6 (Expenses) and section 9
(Reasonable Commercial Efforts and Good Faith), which are intended to create
binding obligations, it is understood that no legal obligation or liability will
be created by this LOI as against the Parties and that the legal obligations and
the liabilities of the Parties will arise only upon the duly authorized
execution and delivery of the Definitive Agreement.
 
8.2      Each of the Parties acknowledge and agree that adequate consideration
(the receipt and sufficiency of which is hereby acknowledged) was received by it
for the binding obligations contained herein.
 
9.  
Reasonable Commercial Efforts and Good Faith

 
9.1      The Parties will use their reasonable commercial efforts and good faith
to negotiate the terms of the Definitive Agreement and consummate the
Transaction as soon as is practicable after the execution of this LOI.
 
10.  
Notices

 
10.1      Any notice, consent, waiver, direction or other communication required
or permitted to be given under this LOI by a Party hereto will be in writing and
will be delivered to the Party to which the notice is to be given at the address
set forth above or sent by facsimile to the number set forth above or to such
other address or facsimile number as will be specified by a Party by like
notice. Any notice, consent, waiver, direction or other communication aforesaid
will, if delivered, be deemed to have been given and received on the date on
which it was delivered to the address provided herein (if a Business Day or, if
not, then the next succeeding Business Day) and if sent by facsimile be deemed
to have been given and received at the time of receipt (if a Business Day (as
such term is defined below) or, if not, then the next succeeding Business Day)
unless actually received after 4:00 p.m. (Calgary time) at the point of delivery
in which case it will be deemed to have been given and received on the next
Business Day.  For the purposes of this LOI, “Business Day” means any day, other
than a Saturday, a Sunday or a statutory holiday in Calgary, Alberta.
 
10.2                         Any Party hereto may at any time and from time to
time notify the other Parties in writing of a change of address and the new
address to which notice will be given to it thereafter until further change.
 
 
7

--------------------------------------------------------------------------------

 
 
11.  
General

 
11.1      The headings of this LOI are for convenience only, do not form a part
of this LOI and are not intended to interpret, define or limit the scope, extent
or intent of this LOI or any of its provisions.
 
11.2      The words “herein”, “hereof”, and “hereunder” and other words of
similar import refer to this LOI as a whole and not to any particular part,
clause, subclause or other subdivision or schedule.
 
11.3      A provision of this LOI must not be construed to the disadvantage of a
Party merely because that Party was responsible for the preparation of the LOI
or the inclusion of the provision in the LOI.
 
11.4      This LOI and the Schedules attached hereto, if any, set forth the
entire agreement and understanding of the Parties in respect of the transactions
contemplated hereby and supersede all prior agreements and understandings, oral
or written, among the Parties or their respective representatives with respect
to the matters herein and will not be modified or amended except by written
agreement signed by the Parties to be bound thereby.
 
11.5      Except as otherwise provided herein, all dollar amounts referred to in
this LOI are expressed in Australian dollars.
 
11.6      This LOI is private to Terra Nova and Holloman and may not be
assigned.
 
11.7      This LOI may be executed in several counterparts as may be necessary
or by facsimile and each such counterpart agreement or facsimile so executed are
deemed to be an original and such counterparts and facsimile copies together
will constitute one and the same instrument.
 
11.8 The binding obligations of this LOI are and will be deemed to be made in
the Province of Alberta for all purposes will be governed exclusively by and
construed and enforced in accordance with the laws prevailing in the Province of
Alberta and the federal laws of Canada applicable therein.
 
11.9      Each person signing this LOI as an authorized officer of a Party
hereto hereby represents and warrants that he is duly authorized to sign the LOI
for that Party and that the LOI will, upon having been so executed, be binding
on that party in accordance with its terms.
 
 
8

--------------------------------------------------------------------------------

 
 
If the foregoing reflects your understanding of the Transaction and if you are
in agreement with the terms and conditions of the proposal herein, please so
acknowledge by executing an original of this LOI and returning the same to Terra
Nova by March 25, 2012.
 
Yours truly,
 
 
TERRA NOVA MINERALS INC.
        Per:    /s/ NORMAN MACKENZIE    
Norman Mackenzie, Chief Executive Officer
 

 
 
ACKNOWLEDGED AND AGREED TO this 19th day of March, 2012.
 
HOLLOMAN ENERGY CORPORATION
        Per:   
/s/ MARK STEVENSON
   
Mark Stevenson, President & CEO

 
 
9

--------------------------------------------------------------------------------

 
 
TERRA NOVA MINERALS INC.
837 West Hastings Street, Suite 408
Vancouver, BC V6C 3N6
 
Private and Confidential
 
March 23, 2012


Holloman Energy Corporation
333 North Sam Houston Parkway East
Suite 600
Houston, TX 77024
USA


Attention:           Robert Wesolek, Chief Financial Officer
 
Re:           Amendment to Letter of Intent dated March 19, 2012
 
Dear Sir:
 
Reference is made to the letter of intent dated March 19, 2012 between Terra
Nova Minerals Inc. and Holloman Energy Corporation (the “Letter of Intent”).
Unless otherwise defined herein, capitalized terms used in this amending letter
shall have the same meanings given to them in the Letter of Intent. The purpose
of this letter is to amend the Letter of Intent by changing the timeframe within
which certain payments must be made by Terra Nova Minerals Inc.
 
In this regard, the parties hereto agree that the Letter of Intent shall be
amended as follows:
 
1.  
the words “Within 15 days from the execution of this LOI,” contained in
paragraph 2.1(a) are hereby deleted in their entirety and replaced with the
words “Within 15 days from approval of the LOI by the Exchange (as evidenced by
the release of the associated press disclosures),”; and

 
2.  
the words “Within 15 days from the execution of this LOI,” contained in
paragraph 2.1(b) are hereby deleted in their entirety and replaced with the
words “Within 15 days from approval of the LOI by the Exchange (as evidenced by
the release of the associated press disclosures),”.

 
 
10

--------------------------------------------------------------------------------

 
 
This amending letter may be signed in counterpart and by facsimile or other
electronic means.
 
If you find the foregoing to be satisfactory and if you are in agreement with
the terms and conditions of the proposal herein, please so acknowledge by
executing an original of this amending letter and returning the same to Terra
Nova by March 25, 2012. Upon acceptance, this amending letter will constitute an
amendment to the Letter of Intent.
 
Yours truly,
 
TERRA NOVA MINERALS INC.
        Per:   
/s/  NORMAN MACKENZIE
   
Norman Mackenzie, Chief Executive Officer

 
 
ACKNOWLEDGED AND AGREED TO this 23rd day of March, 2012.
 
HOLLOMAN ENERGY CORPORATION
        Per:   
/s/ ROBERT WESOLEK
   
Robert Wesolek, Chief Financial Officer

 
 
11
 